COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-108-CV

NORMAN DOYLE HANLEY                                             APPELLANT

                                       V.

REBECCA LEE HANLEY                                                APPELLEE

                                   ----------

           FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the parties’ “Joint Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM


PANEL: CAYCE, C.J.; DAUPHINOT and MEIER, JJ.

DELIVERED: July 2, 2009



     1
         … See Tex. R. App. P. 47.4.